 


109 HR 2816 IH: Fair Trade in Pouch Tuna Act of 2005
U.S. House of Representatives
2005-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2816 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2005 
Mr. Neal of Massachusetts introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To provide duty-free treatment for certain tuna. 
 
 
1.Short titleThis Act may be cited as the Fair Trade in Pouch Tuna Act of 2005. 
2.FindingsCongress finds that— 
(1)a strong relationship between the United States and the member nations of the Association of Southeast Asian Nations (ASEAN) is a force for stability and development in the Southeast Asian region and international trade is a critical element of this relationship; 
(2)many of the ASEAN nations are important friends and allies in the ongoing fight against world terrorism; 
(3)many nations in the ASEAN region were directly impacted by the December 26, 2004, earthquake off the west coast of Northern Sumatra, Indonesia, which unleashed a devastating tsunami that killed more than 160,000 people and resulted in untold economic damage; 
(4)even though a robust international relief effort has been launched, all measures, large and small, that impact this region should be considered as part of that relief effort; 
(5)ASEAN nations provide a large portion of the processed tuna imported into the United States; 
(6)such imports are subject to tariffs whereas tuna in airtight pouches imported from the beneficiary countries of the Andean Trade Promotion and Drug Eradication Act (Andean) are not; 
(7)as a result, tuna in airtight pouches imported from ASEAN member nations is placed at a competitive disadvantage that has harmed the economies of these nations and that will ultimately harm consumers in the United States; and 
(8)eliminating tariffs on pouch tuna imported from the ASEAN countries in a quantity equal to the quantity imported from Andean countries will restore fair trade in the pouch tuna market and will benefit United States consumers and the economies of the ASEAN nations. 
3.Modification of duty treatment for certain tuna 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.16.04Tuna in foil or other flexible containers weighing with their contents not more than 6.8 kg each (provided for in subheading 1604.30.91)No changeFree, if the product of a country listed in U.S. Note 18 to this subchapter and in the quantity provided for in such NoteNo changeOn or before 12/31/2008. 
(b)ASEAN countriesThe U.S. Notes to subchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States are amended by adding at the end the following: 
18. For purposes of heading 9902.16.04: 
(a)Products of the following countries are eligible to enter at the special rate of duty set forth in such subheading: Brunei, Cambodia, Indonesia, Laos, Malaysia, Philippines, Singapore, Thailand, and Vietnam. The special rate of duty does not apply to the Union of Myanmar. 
(b)The aggregate quantity of tuna entered under subheading 9902.16.04 during any calendar year shall be limited to the quantity of tuna entered free of duty from all ATPDEA beneficiary countries (as defined in section 204(b)(6)) of the Andean Trade Preference Act (19 U.S.C. 3202(b)(6)) and designated in Note 11(d) of this Schedule) during the preceding calendar year pursuant to section 204(b)(4) of the Andean Trade Preference Act (19 U.S.C. 3202(b)(4)). 
(c)The products of a country listed under subsection (a) shall be eligible to enter at the special rate of duty set forth in such subheading only if such country provides and enforces internationally recognized worker rights and environmental protections.. 
(c)Effective dateThe amendments made by this section apply to goods entered, or withdrawn from warehouse, for consumption on or after the 15th day after the date of enactment of this Act. 
 
